DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Mar. 22, 2021, has been entered.  Claims 116 and 117 have been newly added.  Claims 26, 29, 30, 39, 94-101, 103, 105-109, 111-117 are pending and are examined in this Office Action.

Claim Interpretation 
Claim 26 is interpreted to encompass expressing in a plant or plant cell a sulfatase modifying factor 1 (SUMF1) protein which does not have enzymatic and biological activity with capacity to activate human sulfatases expressed in plant cells, and it is interpreted to encompass expressing in a plant or plant cell an SUMF1 protein which does not activate a sulfatase by catalyzing the conversion of a relevant cysteine to a formylglycine (FGly) residue required for activating enzymatic activity of the sulfatase.  This is because dependent claims 106 and 107 include limitations requiring these activities, therefore, the parent claim necessarily is inclusive of expressing SUMF1 
The claims include enzymatically active fragments of SUMF1, and the Examiner interprets this to require measurable activity normally associated with wild-type SUMF1.  SUMF1 has oxygenase activity and also converts a cysteine into a formylglycine (see, for example, Zito et al. (2007) The EMBO Journal; Vol. 26; pp. 2443-2453; especially right column on page 2443).  Mutant forms can retain partial activity, and the activity can vary depending on which substrates the SUMF1 mutants are tested with (see last paragraph on page 2447), and presumably fragments would also be able to retain partial activity.  Even very low levels of activity on one substrate would satisfy the claim requirement of being “enzymatically active”.
There are dependent claims that have limitations to the SUMF1 protein, such as claim 96 which requires it is a human SUMF1.  Claim 103 requires that the polynucleotide encoding the mammalian SUMF1 protein comprises the nucleotide sequence of SEQ ID NO: 35.  Claim 109 limits the lectin subunit in the SUMF1 fusion protein to the non-toxic subunit of either ricin or nigrin.  Claim 112 requires that the hexahistidine tag is removed from any of the sequences recited in claim 117 from which it depends.  The issue with these dependent claims is that they are still inclusive of the fragments recited in claim 26, therefore, additional limitations to the full-length SUMF1 or the SUMF1 fusion protein do not exclude fragments which are not required to have the new limitations in the dependent claims.  Unless the dependent claims exclude the fragments, then the same art that reads on a fragment for claim 26 would apply to all of these dependent claims.  Similarly these dependent claims are inclusive of SUMF1 that 
None of the dependent claims exclude “fragments”, therefore, the extra limitations in the dependent claims are not required for art, because the extra limitations only apply to the SUMF1 protein or to the fusion protein, but none of them apply to the embodiment that is directed to a “fragment” of SUMF1.
Claim 115 requires that claim 26 includes expression of a sulfatase fusion protein comprising a particular amino acid sequence or “an enzymatically active fragment thereof”, and this necessarily means that claim 26 is inclusive of expressing “enzymatically active fragments” of sulfatase as fusions with the addition of a polypeptide sequence.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Inadequate Written Description
Claims 26, 29, 30, 39, 94-101, 103, 105, 108, 109, 111-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
The claims are broadly drawn to a method for producing and enzymatically active sulfatase fusion protein.
As discussed in the claim interpretation section, above, the dependent claims 106 and 107 necessarily mean that claim 26 is inclusive of expressing SUMF1 proteins that lack the activities recited in claims 106 and 107, otherwise they fail to further limit claim 26.  
	Applicants describe FGly activation as being critical for phenotype correction when delivering heparin N-sulfatase (SGSH) to cells that were deficient in sulfatase activity and delivering SGSH alone was not effective (see Example 3 on page 38 of the specification).
	Applicants do not describe any active sulfatase proteins that were not activated by an SUMF1 that had the FGly activity to activate the sulfatase.
For this reason, the claims are not describe throughout the breadth encompassed by the claims.

Lack of Scope of Enablement
Claims 26, 29, 30, 39, 94-101, 103, 105, 108, 109, 111-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while a method of coexpressing in a plant cell a sulfatase or sulfatase fusion protein with an SUMF1 protein that comprises the activity of catalyzing the conversion of cysteine to formylgylcine to activate a sulfatase enzyme (as claimed in claims 106 and 107), does not reasonably provide enablement for a method in which an SUMF1 is expressed that lacks the activity of catalyzing the conversion of cysteine to formylgylcine to activate a sulfatase enzyme.  As discussed in the claim interpretation section, above, the dependent claims 106 and 107 necessarily mean that claim 26 is inclusive of expressing SUMF1 proteins that lack these activities.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
All dependent claims are included in this rejection unless they include a limitation that overcomes the deficiencies of the parent claim.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to a method for producing and enzymatically active sulfatase fusion protein.
	Applicants teach that FGly activation was critical for phenotype correction when delivering heparin N-sulfatase (SGSH) to cells that were deficient in sulfatase activity 
	Applicants do not teach any active sulfatase proteins that were not activated by an SUMF1 that had the FGly activity to activate the sulfatase.
	Given the lack of guidance in the instant specification, undue trial and error experimentation would be required for one of skill in the art to invent a way to produce active sulfatase without exposure to an SUMF1 having FGly activity to activate the sulfatase.
	Therefore, given the breadth of the claims; the lack of guidance and working examples; undue experimentation would be required to practice the claimed invention, and therefore, the invention is not enabled throughout the broad scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

26, 29, 30, 39, 96, 101, 103, 105-109, and 114-117 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vervecken, et al. (US Pre-Grant Publication US 2019/0040368 published on Feb. 7, 2019, for Application 14/773,234 filed on Mar. 5, 2014, with benefit of US Provisionals 61/773,034 filed on Mar. 5, 2013 and 61/790,530 filed on Mar. 15, 2013).  The Applicants arguments in the response received on Mar. 22, 2021, have been fully considered but were not found to be persuasive.
The claims are directed to a method for producing an enzymatically active sulfatase fusion protein in a plant expressing a mammalian sulfatase modifying factor 1 (SUMF1) protein or a SUMF1 fusion protein wherein the SUMF1 fusion protein comprises a mammalian SUMF1 protein and a plant lectin or a binding subunit thereof, or an enzymatically active fragment of the protein (although not necessarily the activities recited in claims 106 and 107), the method comprising expressing in a plant or plant cell a polynucleotide encoding a SUMF1 protein or a SUMF1 fusion protein or an enzymatically active fragment of the protein (claim 26); including wherein the mammalian SUMF1 protein comprises an amino acid sequence comprising at least 90% identity to SEQ ID NO: 36 or an enzymatically active fragment thereof (claim 116), or wherein the SUMF1 fusion protein comprises an amino acid sequence with at least 90% sequence identity with SEQ ID NO: 71, 73, 75, 77, 79, or 81, or an enzymatically active fragment thereof (claim 117); including wherein the sulfatase fusion protein comprises the amino acid sequence of one of a selection of recited sequences or an enzymatically active fragment thereof (claim 115).
It is noted that claims 101, 103, and 105-107 include limitations on the SUMF1 protein encoded by the polynucleotide in claim 26; however, claim 26 also covers expression of a “fragment thereof”, in which case the limitations in claims 101, 103, and 
	Vervecken et al teach the production of sulfatase-activating enzymes which have the activity of a formylglycine generating enzyme (FGE), including co-expression of the sulfatase activating enzyme along with a type I sulfatase (see page 1, left column). They claim expression of the mature wild-type sulfatase modifying factor 1 (SUMF 1) (see claim 5).  
	They reduce to practice expression in a yeast (Yarrowia liplytica) of a human sulfatase they refer to as hIDS which comprises the amino acid sequence they refer to as SEQ ID NO: 19 (which is an enzymatically active variant of a mammalian heparin N-sulfatase as required in claim 111 and is an iduronate 2-sulfatase as required in claim 114).  The hIDS of Vervecken et al has an amino acid sequence with 100% identity to the instant SEQ ID NO: 12 beginning at position 26 “SETQANSTT….” (compare Vervecken’s SEQ ID NO: 19 to the instant SEQ ID NO: 12).  They teach co-expression with an FGE, including two SUMF 1 enzymes (see Example 2 and Table 1 on page 19) and they claim coexpression in fungi (see claims 2 and 5); and they specifically suggest that plant cell systems can be used as an expression system (see page 15 paragraph 0105).  The hIDS of Vervecken et al has an amino acid sequence with 100% identity to the instant SEQ ID NO: 12 beginning at position 26 “SETQANSTT….” (compare Vervecken’s SEQ ID NO: 19 to the instant SEQ ID NO: 12).  This demonstrates that they envisioned and embraced expression in a plant cell.  They suggest using an ER targeting motif, such as HDEL, 
The amino acid sequence designated as SEQ ID NO: 9 by Vervecken et al is a fragment of the instant SEQ ID NO: 36 that comprises 100% identity with amino acids 33-374 of the instant SEQ ID NO: 36, and this fragment has over 91% identity with SEQ ID NO: 36 (although, the current claim language does not actually require that the FRAGMENT have at least 90% identity to anything).  In the Vervecken et al sequence listing, SEQ ID NO: 9 is identified as a human formylglycine generating enzyme (FGE) mature protein (see page 29).  They expressly state that SEQ ID NO: 9 was co-expressed with human type I sulfatase in Example 2 (see page 20, paragraph 0150).
Response to Applicant’s Arguments
The Applicant argues that Vervecken et al only teach expression in fungi which is a different kingdom than plants and that Vervecken only briefly mentions expression in plant cells without providing any details or evidence of expression in plants or how such expression would be achieved and does not claim expression in plants or plant cells but only provides speculation with regard to the use of plants or plant cells (see paragraph bridging pages 7-8 of the response).  This is not persuasive, however, because there is no legal requirement that a prior art application actually reduce to practice an invention in order to anticipate the invention.  If the prior art clearly envisions and embraces the invention, then it anticipates even though it has not actually reduced the invention to practice.  
The Applicant argues that mammalian proteins cannot always be successfully expressed in a plant system and asserts that the Vervecken reference does not enable co-
This is not persuasive, however, because expression of proteins in plants or plant cells is so routine in the art, and has been for decades, that an application need not include these details.  See, for example, the following references, some dating back to the 1990s, that were submitted with the information disclosure statement (IDS) received on Dec. 20, 2018: Aviezer et al. (PLoS One (2009) Vol. 4; p. 34792; and Chargelegue et al. (Transgenic Research (2009) Vol. 9; pp. 272-283; and Clancy et al.(Plant Physiol. (2002) Vol. 130; pp. 918-29); and Shaaltiel et al. (EP 2 330 204 A1 (2011)); Gutierrez et al. (EP 1 528 104 A1 (2005)); Huang et al. (Biotechnol Bioeng. (2009) Vol. 103; pp. 706-714); Huang et al. (Biotechnol Bioeng (2010) Vol. 106; pp. 9-17); Hwang et al. (Plant Cell Rep. (2002) Vol. 20; pp. 842-847); Good et al. (Plant Molec. Biol. (1994) Vol. 26; pp. 781-790);  Furtado et al. (Proc. 10th Australian Barley Technical Symposium (2002); Du et al. (J. Lipid Res. (2008) Vol. 49; pp. 1646-1657); Komarova et al. (Expert Rev. Vaccines (2010); Vol. 9; pp. 859-876); Lai et al. (Plant Cell Rep. (2012) Vol. 31; pp. 573-584); D’Aoust et al. (Plant Biotechnol. J. (2010) Vol. 8; pp. 607-619); Whaley et al. - a review that references expression of mammalian proteins in plant systems from as early as 1989 – see references cited within this review (Hum Vaccines (2011) Vol. 7; pp. 349-356); Wu et al. (Plant and Cell Physiology (1998) Vol. 39; pp. 885-889); Zimran et al. (Blood (2011) Vol. 118; pp. 5767-5773); Pastores et al. (Mol. Genet. Metab. (2013) Vol. 108; pp. S73-S74); Xu et al. (Plant Molecular Biology (1993) Vol. 22; pp. 573-588); Landry et al. (PLoS One (2010) Vol. 5; p. e15559); Liu, J. (PhD Dissertation (2006) Virginia Polytechnic Institute and Arkansas State University); 
The Examiner takes official notice that expressing mammalian proteins in plants was so well known and routine in the art at the time of filing (2014) that the techniques would not need to be provided in an application in 2014 to be enabling for expressing a mammalian protein in a plant system.  All of the references cited above support this position.  Furthermore, the current claims do not require any materials or method steps that are specific for enabling expression in plants; rather they generically require “producing an enzymatically active sulfatase fusion protein in a plant expressing sulfatase modifying factor 1 (SUMF1) protein or a SUMF1 fusion protein”.  The claims do not require any particular plant promoter or plant expression vector or transformation technique or species of plant. Any method for expressing the proteins in a plant would be sufficient for the instant claims, and there were numerous methods available in 2014 that were well-known and routine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 26, 29, 30, 39, 94-101, 103, and 105-109, and 111-117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vervecken, et al. (US Pre-Grant Publication US 2019/0040368 published on Feb. 7, 2019, for Application 14/773,234 filed on Mar. 5, 2014, with benefit of US Provisionals 61/773,034 filed on Mar. 5, 2013 and 61/790,530 filed on Mar. 15, 2013) in view of Curtis, W. R. (US Patent No. 6,740,526; issued on May 25, 2004).  The Applicants arguments in the response received on Mar. 22, 2021, have been fully considered but were not found to be persuasive.
The claims are directed to a method for producing an enzymatically active sulfatase fusion protein in a plant expressing a mammalian sulfatase modifying factor 1 (SUMF1) protein or a SUMF1 fusion protein wherein the SUMF1 fusion protein comprises a mammalian SUMF1 protein and a plant lectin or a binding subunit thereof, or an enzymatically active fragment of the protein, the method comprising expressing in a plant or plant cell a polynucleotide encoding a SUMF1 protein or a SUMF1 fusion protein or an enzymatically active fragment of the protein (claim 26); including wherein the mammalian SUMF1 protein comprises an amino acid sequence comprising at least 90% identity to SEQ ID NO: 36 or an enzymatically active fragment thereof (claim 116), or wherein the SUMF1 fusion protein comprises an amino acid sequence with at least 90% sequence identity with SEQ ID NO: 71, 73, 75, 77, 79, or 81, or an enzymatically active fragment thereof (claim 117); including wherein the sulfatase fusion protein comprises the amino acid sequence of one of a selection of recited sequences or an enzymatically active fragment thereof (claim 115); including wherein the method further N. benthamiana (claim 98), and including wherein the protein is isolated and purified following expression in the plant or plant cell (100).
It is noted that claims 101, 103, and 105-107 include limitations on the SUMF1 protein encoded by the polynucleotide in claim 26; however, claim 26 also covers expression of a “fragment thereof”, in which case the limitations in claims 101, 103, and 105-107 do not apply (see claim interpretation, above).  Similarly, the limitations on the fusion protein for SUMF are not required, because none of the claims exclude expression of a “fragment” or exclude expression of the non-fusion version of the SUMF protein.
	Vervecken et al teach the production of sulfatase-activating enzymes which have the activity of a formylglycine generating enzyme (FGE), including co-expression of the sulfatase activating enzyme along with a type I sulfatase (see page 1, left column). They claim expression of the mature wild-type sulfatase modifying factor 1 (SUMF 1) (see claim 5).  
	They reduce to practice expression in a yeast (Yarrowia liplytica) of a human sulfatase they refer to as hIDS which comprises the amino acid sequence they refer to as SEQ ID NO: 19 (which is an enzymatically active variant of a mammalian heparin N-sulfatase as required in claim 111 and is an iduronate 2-sulfatase as required in claim 114).  The hIDS of Vervecken et al has an amino acid sequence with 100% identity to the 
The amino acid sequence designated as SEQ ID NO: 9 by Vervecken et al is a fragment of the instant SEQ ID NO: 36 that comprises 100% identity with amino acids 33-374 of the instant SEQ ID NO: 36, and this fragment has over 91% identity with SEQ ID NO: 36 (although, the current claim language does not actually require that the FRAGMENT have at least 90% identity to anything).  In the Vervecken et al sequence listing, SEQ ID NO: 9 is identified as a human formylglycine generating enzyme (FGE) mature protein (see page 29).  They expressly state that SEQ ID NO: 9 was co-expressed with human type I sulfatase in Example 2 (see page 20, paragraph 0150).
Vervecken et al do not reduce their method to practice in plant cells, nor do they teach the use of tissue culture or a bioreactor, nor do they teach any particular plant species or isolating and purifying the recombinant protein(s).
Curtis teaches a method for transient protein expression in plant tissue culture (see entire document).  Curtis specifically suggests root cultures of Nicotiana benthamiana which is a type of tobacco (see column 11, lines 30-34).  He claims a method comprising transiently transforming plant cells or plant tissue by providing a plant tissue sample to a bioreactor or cultivating plant cells or plant tissue in liquid medium, inoculating with Agrobacteria containing a vector comprising a nucleotide sequence encoding a recombinant polypeptide, and recovering the recombinant polypeptide from the cells or tissue (see column 16, claim 1).  Recovering the polypeptide from the cells or tissue is a form of isolating and purifying.  Curtis specifically teaches harvesting the roots, freezing with liquid nitrogen, grinding with a mortar and pestle and extracting with a cell lysis buffer.  The cell lysis buffer was used for an enzyme assay to detect and quantitate the recombinant protein (see column 4 lines 35-38).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to adapt the method taught by Vervecken et al to use Nicotiana benthamiana root cultures as taught by Curtis.  It would have been obvious to culture the root tissue in a bioreactor and to end the method by recovering the recombinant polypeptide from the root tissue by isolating and purifying the protein.  Because Curtis had success in producing recombinant proteins in Nicotiana benthamiana and because Vervecken et al had success in co-expression recombinant sulfatase and SUMF1, one would have had an expectation of success in producing recombinant sulfatase and SUMF1 in Nicotiana benthamiana.  Because Vervecken et al specifically suggest plant cells as an alternative host system, it would have been an obvious variation to move their method into plant tissue instead of fungus, therefore, the plant system taught by Curtis would have been an obvious variation.
Response to Applicant’s Arguments


Art Not Relied Upon for Rejection that
 Examiner Wishes to Make of Record.

US Patent No. 7,722,865
ALIGNMENT WITH SEQ ID NO: 36
RESULT 3
US-12-629-029-2
; Sequence 2, Application US/12629029
; Patent No. 7722865
; GENERAL INFORMATION
;  APPLICANT: Vellard, et al.
;  TITLE OF INVENTION: MANUFACTURE OF ACTIVE HIGHLY PHOSPHORYLATED HUMAN LYSOSOMAL
;  TITLE OF INVENTION:SULFATASE ENZYMES AND USES THEREOF
;  FILE REFERENCE: 30610/43643D
;  CURRENT APPLICATION NUMBER: US/12/629,029

;  PRIOR APPLICATION NUMBER: 61/226,169
;  PRIOR FILING DATE: 2009-07-16
;  PRIOR APPLICATION NUMBER: 12/355,453
;  PRIOR FILING DATE: 2009-01-16
;  PRIOR APPLICATION NUMBER: 61/022,179
;  PRIOR FILING DATE: 2008-01-18
;  PRIOR APPLICATION NUMBER: 61/099,373
;  PRIOR FILING DATE: 2008-09-23
;  PRIOR APPLICATION NUMBER: 61/110,246
;  PRIOR FILING DATE: 2008-10-31
;  NUMBER OF SEQ ID NOS: 5
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 374
;  TYPE: PRT
;  ORGANISM: Homo sapiens
;  FEATURE:
;  NAME/KEY: MISC_FEATURE
;  OTHER INFORMATION: Human Sulfatase Modifying Factor 1 (SUMF1) Polypeptide Sequence
US-12-629-029-2

  Query Match             100.0%;  Score 2072;  DB 4;  Length 374;
  Best Local Similarity   100.0%;  
  Matches  374;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAAPALGLVCGRCPELGLVLLLLLLSLLCGAAGSQEAGTGAGAGSLAGSCGCGTPQRPGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAAPALGLVCGRCPELGLVLLLLLLSLLCGAAGSQEAGTGAGAGSLAGSCGCGTPQRPGA 60

Qy         61 HGSSAAAHRYSREANAPGPVPGERQLAHSKMVPIPAGVFTMGTDDPQIKQDGEAPARRVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 HGSSAAAHRYSREANAPGPVPGERQLAHSKMVPIPAGVFTMGTDDPQIKQDGEAPARRVT 120

Qy        121 IDAFYMDAYEVSNTEFEKFVNSTGYLTEAEKFGDSFVFEGMLSEQVKTNIQQAVAAAPWW 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IDAFYMDAYEVSNTEFEKFVNSTGYLTEAEKFGDSFVFEGMLSEQVKTNIQQAVAAAPWW 180

Qy        181 LPVKGANWRHPEGPDSTILHRPDHPVLHVSWNDAVAYCTWAGKRLPTEAEWEYSCRGGLH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LPVKGANWRHPEGPDSTILHRPDHPVLHVSWNDAVAYCTWAGKRLPTEAEWEYSCRGGLH 240

Qy        241 NRLFPWGNKLQPKGQHYANIWQGEFPVTNTGEDGFQGTAPVDAFPPNGYGLYNIVGNAWE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NRLFPWGNKLQPKGQHYANIWQGEFPVTNTGEDGFQGTAPVDAFPPNGYGLYNIVGNAWE 300

Qy        301 WTSDWWTVHHSVEETLNPKGPPSGKDRVKKGGSYMCHRSYCYRYRCAARSQNTPDSSASN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 WTSDWWTVHHSVEETLNPKGPPSGKDRVKKGGSYMCHRSYCYRYRCAARSQNTPDSSASN 360

Qy        361 LGFRCAADRLPTMD 374
              ||||||||||||||
Db        361 LGFRCAADRLPTMD 374


SEQ ID NO: 71 differs from SEQ ID NO: 36 by adding 6 histidines at the C-terminus

US Patent No. 9,061,059
Alignment with SEQ ID NO: 35
RESULT 1
US-14-171-226-30281
; Sequence 30281, Application US/14171226
; Patent No. 9061059
; GENERAL INFORMATION:
;  APPLICANT: BANCEL, STEPHANE
;  APPLICANT:  CHAKRABORTY, TIRTHA
;  APPLICANT:  DE FOUGEROLLES, ANTONIN
;  APPLICANT:  ELBASHIR, SAYDA M.
;  APPLICANT:  JOHN, MATTHIAS
;  APPLICANT:  ROY, ATANU
;  APPLICANT:  WHORISKEY, SUSAN
;  APPLICANT:  WOOD, KRISTY
;  APPLICANT:  HATALA, PAUL
;  APPLICANT:  SCHRUM, JASON P.
;  APPLICANT:  EJEBE, KENECHI
;  APPLICANT:  ELLSWORTH, JEFF LYNN
;  APPLICANT:  GUILD, JUSTIN
;  TITLE OF INVENTION: MODIFIED POLYNUCLEOTIDES FOR THE PRODUCTION OF PROTEINS ASSOCIATED
;  TITLE OF INVENTION:  WITH HUMAN DISEASE
;  FILE REFERENCE: M310.10/2030.1310US
;  CURRENT APPLICATION NUMBER: US/14/171,226
;  CURRENT FILING DATE:  2014-02-03
;  PRIOR APPLICATION NUMBER: 61/737,213
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,203
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,191
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,184
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,174
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,168
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,160
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,155
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,152
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,147
;  PRIOR FILING DATE: 2012-12-14
;  Remaining Prior Application data removed - See File Wrapper or PALM.

;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 30281
;   LENGTH: 2159
;   TYPE: DNA
;   ORGANISM: Homo sapiens
US-14-171-226-30281

  Query Match             99.1%;  Score 2159;  DB 21;  Length 2159;
  Best Local Similarity   100.0%;  
  Matches 2159;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          2 ACGTGACCAACCGGGTCACATGGCCCGCGGGACAACATGGCTGCGCCCGCACTAGGGCTG 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ACGTGACCAACCGGGTCACATGGCCCGCGGGACAACATGGCTGCGCCCGCACTAGGGCTG 60

Qy         62 GTGTGTGGACGTTGCCCTGAGCTGGGTCTCGTCCTCTTGCTGCTGCTGCTCTCGCTGCTG 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GTGTGTGGACGTTGCCCTGAGCTGGGTCTCGTCCTCTTGCTGCTGCTGCTCTCGCTGCTG 120

Qy        122 TGTGGAGCGGCAGGGAGCCAGGAGGCCGGGACCGGTGCGGGCGCGGGGTCCCTTGCGGGT 181
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TGTGGAGCGGCAGGGAGCCAGGAGGCCGGGACCGGTGCGGGCGCGGGGTCCCTTGCGGGT 180

Qy        182 TCTTGCGGCTGCGGCACGCCCCAGCGGCCTGGCGCCCATGGCAGTTCGGCAGCCGCTCAC 241
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TCTTGCGGCTGCGGCACGCCCCAGCGGCCTGGCGCCCATGGCAGTTCGGCAGCCGCTCAC 240

Qy        242 CGATACTCGCGGGAGGCTAACGCTCCGGGCCCCGTACCCGGAGAGCGGCAACTCGCGCAC 301
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CGATACTCGCGGGAGGCTAACGCTCCGGGCCCCGTACCCGGAGAGCGGCAACTCGCGCAC 300

Qy        302 TCAAAGATGGTCCCCATCCCTGCTGGAGTATTTACAATGGGCACAGATGATCCTCAGATA 361
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TCAAAGATGGTCCCCATCCCTGCTGGAGTATTTACAATGGGCACAGATGATCCTCAGATA 360

Qy        362 AAGCAGGATGGGGAAGCACCTGCGAGGAGAGTTACTATTGATGCCTTTTACATGGATGCC 421
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AAGCAGGATGGGGAAGCACCTGCGAGGAGAGTTACTATTGATGCCTTTTACATGGATGCC 420

Qy        422 TATGAAGTCAGTAATACTGAATTTGAGAAGTTTGTGAACTCAACTGGCTATTTGACAGAG 481
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TATGAAGTCAGTAATACTGAATTTGAGAAGTTTGTGAACTCAACTGGCTATTTGACAGAG 480

Qy        482 GCTGAGAAGTTTGGCGACTCCTTTGTCTTTGAAGGCATGTTGAGTGAGCAAGTGAAGACC 541
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GCTGAGAAGTTTGGCGACTCCTTTGTCTTTGAAGGCATGTTGAGTGAGCAAGTGAAGACC 540

Qy        542 AATATTCAACAGGCAGTTGCAGCTGCTCCCTGGTGGTTACCTGTGAAAGGCGCTAACTGG 601
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AATATTCAACAGGCAGTTGCAGCTGCTCCCTGGTGGTTACCTGTGAAAGGCGCTAACTGG 600

Qy        602 AGACACCCAGAAGGGCCTGACTCTACTATTCTGCACAGGCCGGATCATCCAGTTCTCCAT 661
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AGACACCCAGAAGGGCCTGACTCTACTATTCTGCACAGGCCGGATCATCCAGTTCTCCAT 660

Qy        662 GTGTCCTGGAATGATGCGGTTGCCTACTGCACTTGGGCAGGGAAGCGGCTGCCCACGGAA 721

Db        661 GTGTCCTGGAATGATGCGGTTGCCTACTGCACTTGGGCAGGGAAGCGGCTGCCCACGGAA 720

Qy        722 GCTGAGTGGGAATACAGCTGTCGAGGAGGCCTGCATAATAGACTTTTCCCCTGGGGCAAC 781
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GCTGAGTGGGAATACAGCTGTCGAGGAGGCCTGCATAATAGACTTTTCCCCTGGGGCAAC 780

Qy        782 AAACTGCAGCCCAAAGGCCAGCATTATGCCAACATTTGGCAGGGCGAGTTTCCGGTGACC 841
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 AAACTGCAGCCCAAAGGCCAGCATTATGCCAACATTTGGCAGGGCGAGTTTCCGGTGACC 840

Qy        842 AACACTGGTGAGGATGGCTTCCAAGGAACTGCGCCTGTTGATGCCTTCCCTCCCAATGGT 901
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 AACACTGGTGAGGATGGCTTCCAAGGAACTGCGCCTGTTGATGCCTTCCCTCCCAATGGT 900

Qy        902 TATGGCTTATACAACATAGTGGGGAACGCATGGGAATGGACTTCAGACTGGTGGACTGTT 961
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 TATGGCTTATACAACATAGTGGGGAACGCATGGGAATGGACTTCAGACTGGTGGACTGTT 960

Qy        962 CATCATTCTGTTGAAGAAACGCTTAACCCAAAAGGTCCCCCTTCTGGGAAAGACCGAGTG 1021
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 CATCATTCTGTTGAAGAAACGCTTAACCCAAAAGGTCCCCCTTCTGGGAAAGACCGAGTG 1020

Qy       1022 AAGAAAGGTGGATCCTACATGTGCCATAGGTCTTATTGTTACAGGTATCGCTGTGCTGCT 1081
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 AAGAAAGGTGGATCCTACATGTGCCATAGGTCTTATTGTTACAGGTATCGCTGTGCTGCT 1080

Qy       1082 CGGAGCCAGAACACACCTGATAGCTCTGCTTCGAATCTGGGATTCCGCTGTGCAGCCGAC 1141
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 CGGAGCCAGAACACACCTGATAGCTCTGCTTCGAATCTGGGATTCCGCTGTGCAGCCGAC 1140

Qy       1142 CGCCTGCCCACTATGGACTGACAACCAAGGAAAGTCTTCCCCAGTCCAAGGAGCAGTCGT 1201
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 CGCCTGCCCACTATGGACTGACAACCAAGGAAAGTCTTCCCCAGTCCAAGGAGCAGTCGT 1200

Qy       1202 GTCTGACCTACATTGGGCTTTTCTCAGAACTTTGAACGATCCCATGCAAAGAATTCCCAC 1261
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 GTCTGACCTACATTGGGCTTTTCTCAGAACTTTGAACGATCCCATGCAAAGAATTCCCAC 1260

Qy       1262 CCTGAGGTGGGTTACATACCTGCCCAATGGCCAAAGGAACCGCCTTGTGAGACCAAATTG 1321
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 CCTGAGGTGGGTTACATACCTGCCCAATGGCCAAAGGAACCGCCTTGTGAGACCAAATTG 1320

Qy       1322 CTGACCTGGGTCAGTGCATGTGCTTTATGGTGTGGTGCATCTTTGGAGATCATCACCATA 1381
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 CTGACCTGGGTCAGTGCATGTGCTTTATGGTGTGGTGCATCTTTGGAGATCATCACCATA 1380

Qy       1382 TTTTACTTTTGAGAGTCTTTAAAGAGGAAGGGGAGTGGAGGGAACCCTGAGCTAGGCTTC 1441
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 TTTTACTTTTGAGAGTCTTTAAAGAGGAAGGGGAGTGGAGGGAACCCTGAGCTAGGCTTC 1440

Qy       1442 AGGAGGCCCGCGTCCTACGCAGGCTCTGCCACAGGGGTTAGACCCCAGGTCCGACGCTTG 1501
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 AGGAGGCCCGCGTCCTACGCAGGCTCTGCCACAGGGGTTAGACCCCAGGTCCGACGCTTG 1500

Qy       1502 ACCTTCCTGGGCCTCAAGTGCCCTCCCCTATCAAATGAAGGGATGGACAGCATGACCTCT 1561
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       1562 GGGTGTCTCTCCAACTCACCAGTTCTAAAAAGGGTATCAGATTCTATTGTGACTTCATAG 1621
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 GGGTGTCTCTCCAACTCACCAGTTCTAAAAAGGGTATCAGATTCTATTGTGACTTCATAG 1620

Qy       1622 TGAGAATTTATTATAGATTATTTTTTAGCTATTTTTTCCATGTGTGAACCTTGAGTGATA 1681
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 TGAGAATTTATTATAGATTATTTTTTAGCTATTTTTTCCATGTGTGAACCTTGAGTGATA 1680

Qy       1682 CTAATCATGTAAAGTAAGAGTTCTCTTATGTATTATTTTCGGAAGAGGGGTGTGGTGACT 1741
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 CTAATCATGTAAAGTAAGAGTTCTCTTATGTATTATTTTCGGAAGAGGGGTGTGGTGACT 1740

Qy       1742 CCTTTATATTCGTACTGCACTTTGTTTTTCCAAGGAAATCAGTGTCTTTTACGTTGTTAT 1801
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1741 CCTTTATATTCGTACTGCACTTTGTTTTTCCAAGGAAATCAGTGTCTTTTACGTTGTTAT 1800

Qy       1802 GATGAATCCCACATGGGGCCGGTGATGGTATGCTGAAGTTCAGCCGTTGAACACATAGGA 1861
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 GATGAATCCCACATGGGGCCGGTGATGGTATGCTGAAGTTCAGCCGTTGAACACATAGGA 1860

Qy       1862 ATGTCTGTGGGGTGACTCTACTGTGCTTTATCTTTTAACATTAAGTGCCTTTGGTTCAGA 1921
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 ATGTCTGTGGGGTGACTCTACTGTGCTTTATCTTTTAACATTAAGTGCCTTTGGTTCAGA 1920

Qy       1922 GGGGCAGTCATAAGCTCTGTTTCCCCCTCTCCCCAAAGCCTTCAGCGAACGTGAAATGTG 1981
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1921 GGGGCAGTCATAAGCTCTGTTTCCCCCTCTCCCCAAAGCCTTCAGCGAACGTGAAATGTG 1980

Qy       1982 CGCTAAACGGGGAAACCTGTTTAATTCTAGATATAGGGAAAAAGGAACGAGGACCTTGAA 2041
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1981 CGCTAAACGGGGAAACCTGTTTAATTCTAGATATAGGGAAAAAGGAACGAGGACCTTGAA 2040

Qy       2042 TGAGCTATATTCAGGGTATCCGGTATTTTGTAATAGGGAATAGGAAACCTTGTTGGCTGT 2101
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2041 TGAGCTATATTCAGGGTATCCGGTATTTTGTAATAGGGAATAGGAAACCTTGTTGGCTGT 2100

Qy       2102 GGAATATCCGATGCTTTGAATCATGCACTGTGTTGAATAAACGTATCTGCTAAATCAGG 2160
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2101 GGAATATCCGATGCTTTGAATCATGCACTGTGTTGAATAAACGTATCTGCTAAATCAGG 2159

SEQ ID NO: 35 differs from the prior art by having a “C” at the 5’ end which completes the “CACGTG” palindrome that makes up a restriction site recognized by several different restriction enzymes.

SEQ ID NO: 70 differs from SEQ ID NO: 35 by adding six “CAT” codons at the end to add 6 HIS tag.

US Patent No. 8,765,437
US Patent No. 8,765,437 teaches co-expression of SUMF1 and a human sulfatase in CHO cells (see columns 53-54).

US Patent No. 8,227,212
Claims co-expression of cysteine-type sulfatase and FGE in a prokaryotic cell.

Summary

	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662